*108MOTION TO STRIKE
A motion to strike is appropriate where the pleading lacks conformity to law or rule of court or because of the inclusion of scandalous or impertinent matter.
Here, defendant first contends that plaintiff has requested damages that are not available under the Uniform Commercial Code. In paragraphs 20 and 21 of the amended complaint, plaintiff has alleged with specificity his damages, including the purchase price of the vehicle, sales tax and finance charge in addition to car rental costs per day for substitute transportation. The fact that the relief requested is not justified is not a ground for attacking the complaint. In Spadel v. Zarlinski, 39 D. & C. 2d 452 (1966), the court overruled amotion to strike on the grounds that plaintiff claimed improper damages, noting that at the pleading stage plaintiff is merely required to aver the relief which he seeks while defendant is not required to plead to plaintiffs demand for relief. See also Farnsworth v. Dorcon, Inc., 50 D. & C. 2d 366 (1970).
Finally, defendant cites material in the amended complaint of an allegedly scandalous and impertinent nature. Defendant’s contention has no merit. The material brought to the attention of the court is mere surplusage; such matter, where not injurious or prejudicial, need not be stricken but may be ignored by defendant: Good v. Ging, 5 Lyc. 97 (1955). The motion to strike is overruled.
MOTION FOR MORE SPECIFIC PLEADING
In the motion for more specific pleading, defendant maintains that (1) plaintiff failed to make specific allegations regarding the identity of defendant’s agent with whom he dealt and the neces*109sary agency relationship involved, and, additionally, that (2) plaintiff failed to state definitively the basis for his action. There is no doubt but that the amended complaint could have been drafted in a more proficient manner. However, the only consideration under Pa.R.C.P. 1017(b)(3) is that the complaint inform the adverse party of what he will be required to meet at trial: 4 Standard Pa. Pract. §§24, 34. Beyond this, defendant has the full range of discovery rules available to seek any additional information desired in the preparation of the case.
Judge Sohn in Catina v. Markley, 77 Dauph. 330 (1961), analyzed the specificity of pleading required at page 335:
“Since the advent of the Rules of Civil Procedure a defendant has a right by depositions, interrogatories, and physical examinations to be fully informed as to the particular injuries involved. In Sudar v. Borough of Conway, 18 Beaver County L. J. 57 (1956), it was held that a defendant is not harmed by the refusal of a motion for a more specific complaint, since discovery proceedings are available to help him get any appropriate information. Furthermore, in Moore v. Petroleum Heat and Power Company, C. P. No. 6 Philadelphia County, June Term, 1955, No. 3893 (1956), Judge Flood pointed out:
“‘Nowadays, with our expanded discovery procedure, we should not delay the litigation by requiring amended pleadings where it is doubtful what is sought is basic fact or evidence. Rather, we should remand defendant to discovery proceedings, when the specific items of special damage which plaintiff seeks to recover are pointed out in his pleading, even though these items are not, themselves, further itemized.’
*110“In conclusion, we must find that the averments of negligence and the injuries sustained are set forth with sufficient particularity to enable the defendant to prepare his defense and to be informed with sufficient exactness of the basis on which recovery is sought. Any insufficiency can easily be remedied through the use of discovery provided by the Rules of Civil Procedure.”
This court held similarly in Levine v. Lerner, 94 Dauph. 484 (1972).
Considering the amended complaint in its entirety, we find that it is sufficiently specific to apprise defendant of what it will be required to meet at trial and, accordingly, we overrule the motion for more specific pleading.
ORDER
And now, November 25, 1974, the prehminary objections in the nature of a motion to strike, a motion for more specific pleading and a demurrer are overruled. Defendant may answer or otherwise respond to the amended complaint within 20 days of the date of this order.